
	

113 HR 2043 IH: Social Enterprise Ecosystem and Economic Development Commission Act of 2013
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2043
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Cicilline (for
			 himself, Ms. Wilson of Florida,
			 Mr. Enyart,
			 Mr. Welch,
			 Ms. McCollum,
			 Ms. Hanabusa,
			 Mr. Langevin,
			 Mr. Nadler, and
			 Mr. Connolly) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To provide for the establishment of a Commission on the
		  Advancement of Social Enterprise.
	
	
		1.Short titleThis Act may be cited as the
			 Social Enterprise Ecosystem and
			 Economic Development Commission Act of 2013 or as the
			 SEEED Commission Act of
			 2013.
		2.Commission on the
			 advancement of social enterprise
			(a)EstablishmentThere
			 is established a commission to be known as the Commission on the Advancement of
			 Social Enterprise (referred to in this section as the Commission).
			 The purpose of the commission is to examine and make recommendations with
			 respect to ways the Federal Government can support and utilize the
			 transformative power of social enterprises.
			(b)Federal advisory
			 committee actThe Federal Advisory Committee Act does not apply
			 to the Commission established under this subsection.
			(c)MembershipThe
			 membership of the Commission shall be composed of the following or their
			 designees:
				(1)The Administrator
			 of the Small Business Administration.
				(2)The Administrator
			 of the Economic Development Administration.
				(3)The Director of
			 the Office of Social Innovation and Civic Participation.
				(4)The Chief
			 Executive Officer of the Corporation for National and Community Service.
				(5)The Assistant to
			 the President for Domestic Policy.
				(6)The Director of
			 the Office of Management and Budget.
				(7)The Commissioner
			 of Internal Revenue.
				(8)The Secretary of
			 Labor.
				(9)The Director of
			 the Census.
				(10)The Director of
			 the National Economic Council.
				(11)The Attorney
			 General.
				(12)The Secretary of State.
				(13)The Secretary of Education.
				(14)The Secretary of the Treasury.
				(15)The Secretary of Health and Human
			 Services.
				(16)The Commissioner of Social Security.
				(17)The Secretary of Agriculture.
				(18)The Secretary of Commerce.
				(19)The Secretary of Housing and Urban
			 Development.
				(20)The Chair of the Council of Economic
			 Advisors.
				(21)The Administrator of the General Services
			 Administration.
				(d)Operation
				(1)ChairpersonThe Director of the Office of Social
			 Innovation and Civic Participation shall serve as the Chairperson of the
			 Commission.
				(2)Meetings
					(A)In
			 generalThe Commission shall meet at the call of the
			 Chairperson.
					(B)Initial
			 meetingThe initial meeting shall take place not later than 30
			 days after the date of enactment of this Act.
					(3)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
				(4)RulesThe
			 Commission may establish, by majority vote, any rules for the conduct of
			 Commission business, in accordance with this Act and other applicable
			 law.
				(e)Duties
				(1)Defining social
			 enterpriseNot later than 1 year after the initial meeting of the
			 Commission, the Commission shall establish criteria for identifying social
			 enterprises for purposes of Federal programs. The Commission will draw upon
			 existing leading research and scholarship in this area as well as the input of
			 practitioners and policy experts within the social enterprise field.
				(2)Study
			 activities
					(A)In
			 generalThe Commission shall identify opportunities for the
			 Federal Government to more effectively engage social enterprises in creating
			 jobs and strengthening local economies while achieving optimal outcomes in
			 addressing policy challenges at the national, state, and local level. The
			 Commission shall receive and consider reports and testimony from individuals,
			 government departments, State and local elected officials, community-based
			 organizations, nonprofit organizations, faith-based organizations, foundations,
			 and other public and private organizations statewide and of national
			 significance on the following:
						(i)How
			 social enterprise can accelerate progress on social issues.
						(ii)How
			 social enterprises work in a cross-sector manner.
						(iii)How social
			 enterprise can advance social and economic development goals.
						(B)Areas of study
			 and recommendationThe areas studied and potential
			 recommendations offered by the Commission under this paragraph shall include
			 the following:
						(i)The
			 role of social enterprises in the United States economy.
						(ii)The
			 role of social enterprises in addressing economic, social, and environmental
			 policy challenges across all levels of government.
						(iii)The role of
			 social enterprises as community support and development entities.
						(iv)A
			 statistical and qualitative examination of social enterprise within the United
			 States and its contribution to the social and economic development of the
			 United States.
						(v)Means through
			 which the Federal Government can assist in enhancing the capacity of social
			 enterprises.
						(vi)Corporate legal
			 structures that foster or impede the development of social enterprises.
						(vii)How to reform
			 the Internal Revenue Code to reduce obstacles that social enterprises face when
			 addressing social issues and creating economic value through innovative
			 methods.
						(viii)How to reform
			 Federal securities laws to encourage impact investing.
						(ix)How
			 the Federal Government can leverage existing Community Development Financial
			 Institutions programs.
						(x)How
			 various sectors (including but not limited to philanthropic, for-profit, and
			 non-profit sectors) and levels of government currently interact with social
			 enterprises.
						(xi)Review of the
			 current process through which social enterprises—both for-profit and nonprofit
			 organizations—can obtain Federal loans, grants, and contracts and offer
			 recommendations for improving these processes in light of the special needs and
			 contributions of social enterprises.
						(xii)Review of the
			 current process, policies, and procedures through which social enterprises—both
			 for-profit and nonprofit organizations—can access Federal contracting
			 opportunities and offer recommendations for improving the access of social
			 enterprises to Federal procurement opportunities.
						(xiii)How the Federal
			 Government can play a role in developing a purchasing directory of social
			 enterprises within the United States that can be supported by citizens,
			 businesses, and government.
						(xiv)Opportunities for the Federal Government to
			 develop and expand research and the collection and analysis of longitudinal
			 data on social enterprises.
						(xv)Barriers to social enterprise
			 growth.
						(xvi)Opportunities for the development of an
			 entity or initiative to support intermediaries that will promote and invest in
			 social enterprise.
						(xvii)Identification
			 of the appropriate entity within the Federal Government that shall be charged
			 with the responsibility of preparing an annual report to Congress on the impact
			 of social enterprises in the United States and the extent to which the Federal
			 Government interacts with, supports, and invests in social enterprises. And,
			 where appropriate, this entity shall monitor and update the areas of study
			 listed in this subparagraph.
						(f)Powers of the
			 commission
				(1)The Commission may
			 hold such hearings and collect such information as appropriate for carrying out
			 this section.
				(2)Except as
			 otherwise prohibited by law, the Commission may secure directly from any
			 Federal department or agency information the Commission considers necessary to
			 carry out this section. Upon the request of the Commission, the head of the any
			 Federal agency shall furnish information requested under this paragraph to the
			 Commission.
				(3)The Commission may
			 enter into contracts for research to inform the deliberations of the
			 Commission.
				(4)The Commission may
			 use the United States mails in the same manner and under the same conditions as
			 other agencies of the Federal Government.
				(g)Commission
			 personnel matters
				(1)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
				(2)Detail of
			 Federal employeesOn the
			 affirmative vote of 2/3 of the members of the Commission
			 and the approval of the appropriate Federal agency head, an employee of the
			 Federal Government at GS–13 level or higher may be detailed to the Commission
			 without reimbursement, and such detail shall be without interruption or loss of
			 civil service status, benefits, or privileges.
				(3)Staff
					(A)In
			 general
						(i)Appointment and
			 compensationThe chairperson, in accordance with rules agreed
			 upon by the Commission, may appoint and fix the compensation of a staff
			 director and such other personnel as may be necessary to enable the Commission
			 to carry out its functions, without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
			 title relating to classification and General Schedule pay rates, except that no
			 rate of pay fixed under this subsection may exceed the equivalent of that
			 payable for a position at Level V of the Executive Schedule under section 5316
			 of title 5, United States Code.
						(ii)Personnel as
			 Federal employees
							(I)In
			 generalAny personnel of the Commission who are employees shall
			 be employees under section 2105 of title 5, United States Code, for purposes of
			 chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.
							(II)Members of the
			 commissionSubparagraph (I) shall not be construed to apply to
			 members of the Commission.
							(B)Volunteer
			 servicesNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept and use voluntary and uncompensated services as
			 the Commission determines necessary.
					(4)Procurement of
			 temporary and intermittent servicesOn request of the Commission,
			 the Attorney General shall provide to the Commission, on a reimbursable basis,
			 reasonable and appropriate office space, supplies, and administrative
			 assistance.
				(h)Contracts for
			 research
				(1)Researchers and
			 expertsOn an affirmative vote of 2/3 of the
			 members of the Commission, the Commission may select nongovernmental
			 researchers and experts to assist the Commission in carrying out the duties of
			 the Commission under this section.
				(2)Other
			 organizationsNothing in this subsection limits the ability of
			 the Commission to enter into contracts with any other entity or organization to
			 carry out research necessary to carry out the duties of the Commission under
			 this section.
				(i)ReportNot
			 later than 1 year after the Commission establishes criteria by which to
			 identify social enterprise, the Commission shall submit to the President and
			 Congress a report on the Commission’s findings, conclusions, and
			 recommendations. The report shall identify the Federal programs recommended and
			 shall include—
				(1)reports on all
			 matters studied as described in subsection (b); and
				(2)how existing
			 Federal Government programs can be expanded to take advantage of the social and
			 economic benefits of social enterprises.
				(j)TerminationThe
			 Commission shall terminate 90 days after the date on which the Commission
			 submits the report of the Commission under subsection (i).
			(k)Availability of
			 appropriationsFunds appropriated to the Commission shall be
			 available for the duration of the Commission.
			
